Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Objections
Claim 14 is objected to claim 14, lines 3-4, “a lifting pad” could be written as “the lifting pad” since the lifting pad is referenced previously in claim 13 which claim 14 depends on. Appropriate correction is required.
Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: "a lifting mechanism" in claim 13.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1 - 4 are rejected under 35 U.S.C. 103 as being unpatentable over Tallman (US 4018421) in view of Carter (US 2005/0236790).
Regarding Claim 1, Tallman discloses or teaches a pair of arched side plates (fig. 2, items 16 and 17; fig. 9  shows these parts are arches as defined by Cambridge Dictionary – a structure, consisting of a curved top on two supports), each of the arched side plates comprising a front end (fig. 3, area near wheel item 11) and a rear end (fig. 3, area near wheel item 13); a first pair of hubs (fig. 9 below, item C6) positioned at front ends of the pair of arched side plates; a second pair of hubs (see fig. 9 below, item C6) positioned at rear ends of the pair of arched side plates; a first axle (fig. 9 below, item C3) connecting the pair of arched side plates to the first pair of hubs at the front ends; a second axle (fig. 9 below, item C4) connecting the pair of arched side plates to the second pair of hubs at the rear ends; and a set of spreader bars (fig. 9, items 33, 34, and 35) separating the pair of arched side plates along a length of the pair of arched side plates.
Tallman does not explicitly state or show first and second pairs of adjustable collars. However, Carter teaches first and second pairs of adjustable collars (fig. 1, shows item 28 of fig. 4 on the front and rear of the device). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to add to the side plates and hubs in Tallman with first and second pairs of adjustable collars as in Carter, because having adjustable collars on all hubs allows for the wheel arrangement to move between the raised and lowered positions to provide stability when the jack is being used since the wheels will be off the ground preventing movement.

    PNG
    media_image1.png
    633
    667
    media_image1.png
    Greyscale

Regarding Claim 2, Tallman discloses or teaches a lifting pad (fig. 9, item 77).
Tallman does not explicitly state or show the first and second pairs of adjustable collars are teardrop-shaped and configured to adjust an elevation above a substantially horizontal surface on which the floor jack is positioned, between a lowered and extended positions. However, Carter teaches the first pair of adjustable collars and the second pair of adjustable collars are teardrop-shaped (fig. 4, item 28 is teardrop-shaped), and wherein the teardrop-shaped adjustable shaft collars are configured to adjust an elevation (figs. 4-5, para. [0057, 0077, 0079, 0081]) above a substantially horizontal surface on which the floor jack is positioned, between a lowered position (fig. 5) and a fully extended position (fig. 4). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to add to the side plates and hubs in Tallman with the first and second pairs of adjustable collars are teardrop-shaped and configured to adjust an elevation above a substantially horizontal surface on which the floor jack is positioned, between a lowered and extended positions as in Carter, because having the first and second pairs of adjustable collars are teardrop-shaped and configured to adjust an elevation above a substantially horizontal surface on which the floor jack is positioned, between a lowered and extended positions allows for the wheel arrangement to move between the raised and lowered positions to provide stability when the jack is being used since the wheels will be off the ground preventing movement.
Regarding Claim 3, Tallman does not explicitly state or show a pivot point to switch between lower and upper positions of the lifting pad. However, Carter teaches a pivot point (fig. 4, item 26) to switch between a lower position and an upper position, to adjust the elevation of the lifting pad of the floor jack (figs. 4-5, para. [0057, 0077, 0079, 0081]). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to add to the side plates and hubs in Tallman with a pivot point to switch between lower and upper positions of the lifting pad as in Carter, because having a pivot point to switch between lower and upper positions of the lifting pad allows for the wheel arrangement to move between the raised and lowered positions to provide stability when the jack is being used since the wheels will be off the ground preventing movement.
Regarding Claim 4, Tallman does not explicitly state or show upper and lower axle holes corresponding to the upper and lower positions. However, Carter teaches upper (fig. 4, item 30) and lower (fig. 4, the hole that item 26 goes through) axle holes corresponding to the upper and lower positions (figs. 4-5, para. [0057, 0077, 0079, 0081]). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to add to the side plates and hubs in Tallman with upper and lower axle holes corresponding to the upper and lower positions as in Carter, because having upper and lower axle holes corresponding to the upper and lower positions allows for the wheel arrangement to move between the raised and lowered positions to provide stability when the jack is being used since the wheels will be off the ground preventing movement.
Claim 5 is rejected under 35 U.S.C. 103 as being unpatentable over Tallman in view of Carter as applied to claim 1, in further view of Tijerina (US 2020/0156910).
Regarding Claim 5, Tallman as modified by Carter does not explicitly state or show the side plates are made of metal and is powder coated. However, Tijerina teaches the side plates are made of metal and is powder coated (Fig. 1, para. [0047-0048]).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the side plates in Tallman as modified by Carter with the side plates are made of metal and is powder coated as in Tijerina, because having the side plates made of metal and powder coated provide for an increase of durability to the plates.
Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over Tallman in view of Carter as applied to claim 1, in further view of Ebbenga et al. (US 2011/0268505), hereinafter Ebbenga.
Regarding Claim 7, Tallman as modified by Carter does not explicitly state or show tires in a set of tire-wheel assemblies. However, Ebbenga teaches tires (fig. 3C, item 22) in a set of tire-wheel assemblies (fig. 2, items 54, 22, 58, 60).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the wheels in Tallman as modified by Carter with tires in a set of tire-wheel assemblies as in Ebbenga, because having tires in a set of tire-wheel assemblies allows for smoother movement of the jack around versus the use of hard plastic wheels which can become stuck on dirt on the floor.
Claim 8 are rejected under 35 U.S.C. 103 as being unpatentable over Tallman in view of Yamagishi (US 4513950).
Regarding Claim 8, Tallman discloses or teaches a pair of arched side plates (fig. 2, items 16 and 17; fig. 9  shows these parts are arches as defined by Cambridge Dictionary – a structure, consisting of a curved top on two supports), each of the arched side plates comprising a front end (fig. 3, area near wheel item 11) and a rear end (fig. 3, area near wheel item 13); a first pair of hubs (fig. 9 above, item C6) positioned at front ends of the pair of arched side plates; a second pair of hubs (fig. 9 above, item C6) positioned at rear ends of the pair of arched side plates; a first axle (fig. 9 above, item C3) connecting the pair of arched side plates to the first pair of hubs at the front ends; a second axle (fig. 9 above, item C4) connecting the pair of arched side plates to the second pair of hubs at the rear ends; and a set of spreader bars (fig. 9, items 33, 34, and 35) separating the pair of arched side plates along a length of the pair of arched side plates.
Tallman does not explicitly state or show first and second pairs of non-adjustable collars. However, Yamagishi teaches first and second pairs of non-adjustable collars (fig. 5, item 40). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to add to the side plates and hubs in Tallman with first and second pairs of non-adjustable collars as in Yamagishi, because having non-adjustable collars inserted within all the hubs provides additional support and stability for the hubs and tires that are connected to the hubs.
Claim 9 are rejected under 35 U.S.C. 103 as being unpatentable over Tallman in view of Yamagishi as applied to claim 8, in further view of Pfauser (US 2018148).
Regarding Claim 9, Tallman and Yamagishi states that first and second pairs of non-adjustable collars are made of steel but does not specifically state they are fixed. Examiner is unsure if the applicant claiming the collars do not rotate or are unitarily formed with the side plates. However, Pfauser teaches non-adjustable collars can be fixed (fig. 1 below, item D1). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the collars in Tallman as modified by Yamagishi with the collars being fixed as in Pfauser, because having non-adjustable collars fixed provides additional support and stability for the hubs and tires while the jack being moved around a work space.

    PNG
    media_image2.png
    307
    247
    media_image2.png
    Greyscale

Claim 10 is rejected under 35 U.S.C. 103 as being unpatentable over Tallman in view of Yamagishi as applied to claim 8, in further view of Tijerina.
Regarding Claim 10, Tallman as modified by Yamagishi does not explicitly state or show the side plates are made of metal and is powder coated. However, Tijerina teaches the side plates are made of metal and is powder coated (Fig. 1, para. [0047-0048]).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the side plates in Tallman as modified by Yamagishi with the side plates are made of metal and is powder coated as in Tijerina, because having the side plates made of metal and powder coated provide for an increase of durability to the plates.
Claim 12 is rejected under 35 U.S.C. 103 as being unpatentable over Tallman in view of Yamagishi as applied to claim 8, in further view of Ebbenga.
Regarding Claim 12, Tallman as modified by Yamagishi does not explicitly state or show tires in a set of tire-wheel assemblies. However, Ebbenga teaches tires (fig. 3C, item 22) in a set of tire-wheel assemblies (fig. 2, items 54, 22, 58, 60).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the wheels in Tallman as modified by Yamagishi with tires in a set of tire-wheel assemblies as in Ebbenga, because having tires in a set of tire-wheel assemblies allows for smoother movement of the jack around versus the use of hard plastic wheels which can become stuck on dirt on the floor.
Claims 13-15 and 17 are rejected under 35 U.S.C. 103 as being unpatentable over Tallman in view of Carter and Ebbenga.
Regarding Claim 13, Tallman discloses or teaches a pair of arched side plates (fig. 2, items 16 and 17; fig. 9  shows these parts are arches as defined by Cambridge Dictionary – a structure, consisting of a curved top on two supports), each of the arched side plates comprising a front end (fig. 3, area near wheel item 11) and a rear end (fig. 3, area near wheel item 13); a first pair of hubs (fig. 9 above, item C6) positioned at front ends of the pair of arched side plates; a second pair of hubs (see fig. 9 above, item C6) positioned at rear ends of the pair of arched side plates; a first axle (fig. 9 above, item C3) connecting the pair of arched side plates to the first pair of hubs at the front ends; a second axle (fig. 9 above, item C4) connecting the pair of arched side plates to the second pair of hubs at the rear ends; and a set of spreader bars (fig. 9, items 33, 34, and 35) separating the pair of arched side plates along a length of the pair of arched side plates; a lifting mechanism (figs. 2, item 20); a lifting pad (fig. 2, item 77).  
Tallman does not explicitly state or show first and second pairs of adjustable collars. However, Carter teaches first and second pairs of adjustable collars (fig. 1, shows item 28 of fig. 4 on the front and rear of the device). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to add to the side plates and hubs in Tallman with first and second pairs of adjustable collars as in Carter, because having adjustable collars on all hubs allows for the wheel arrangement to move between the raised and lowered positions to provide stability when the jack is being used since the wheels will be off the ground preventing movement.
Tallman does not explicitly state or show tires in a set of tire-wheel assemblies. However, Ebbenga teaches tires (fig. 3C, item 22) in a set of tire-wheel assemblies (fig. 2, items 54, 22, 58, 60).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the wheels in Tallman with tires in a set of tire-wheel assemblies as in Ebbenga, because having tires in a set of tire-wheel assemblies allows for smoother movement of the jack around versus the use of hard plastic wheels which can become stuck on dirt on the floor.
Regarding Claim 14, Tallman does not explicitly state or show the first and second pairs of adjustable collars are teardrop-shaped and configured to adjust an elevation above a substantially horizontal surface on which the floor jack is positioned, between a lowered and extended positions. However, Carter teaches the first pair of adjustable collars and the second pair of adjustable collars are teardrop-shaped (fig. 4, item 28 is teardrop-shaped), and wherein the teardrop-shaped adjustable shaft collars are configured to adjust an elevation (figs. 4-5, para. [0057, 0077, 0079, 0081]) above a substantially horizontal surface on which the floor jack is positioned, between a lowered position (fig. 5) and a fully extended position (fig. 4). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to add to the side plates and hubs in Tallman with the first and second pairs of adjustable collars are teardrop-shaped and configured to adjust an elevation above a substantially horizontal surface on which the floor jack is positioned, between a lowered and extended positions as in Carter, because having the first and second pairs of adjustable collars are teardrop-shaped and configured to adjust an elevation above a substantially horizontal surface on which the floor jack is positioned, between a lowered and extended positions allows for the wheel arrangement to move between the raised and lowered positions to provide stability when the jack is being used since the wheels will be off the ground preventing movement.
Regarding Claim 15, Tallman does not explicitly state or show a pivot point to switch between lower and upper positions of the lifting pad. However, Carter teaches a pivot point (fig. 4, item 26) to switch between a lower position and an upper position, to adjust the elevation of the lifting pad of the floor jack (figs. 4-5, para. [0057, 0077, 0079, 0081]). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to add to the side plates and hubs in Tallman with a pivot point to switch between lower and upper positions of the lifting pad as in Carter, because having a pivot point to switch between lower and upper positions of the lifting pad allows for the wheel arrangement to move between the raised and lowered positions to provide stability when the jack is being used since the wheels will be off the ground preventing movement.
Tallman does not explicitly state or show upper and lower axle holes corresponding to the upper and lower positions. However, Carter teaches upper (fig. 4, item 30) and lower (fig. 4, the hole that item 26 goes through) axle holes corresponding to the upper and lower positions (figs. 4-5, para. [0057, 0077, 0079, 0081]). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to add to the side plates and hubs in Tallman with upper and lower axle holes corresponding to the upper and lower positions as in Carter, because having upper and lower axle holes corresponding to the upper and lower positions allows for the wheel arrangement to move between the raised and lowered positions to provide stability when the jack is being used since the wheels will be off the ground preventing movement.
Regarding Claim 17, Tallman discloses or teaches a handle (fig. 9, item 23).
Claims 18 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Tallman in view of Carter and Ebbenga.
Regarding Claim 18, Tallman discloses or teaches a pair of arched side plates (fig. 2, items 16 and 17; fig. 9  shows these parts are arches as defined by Cambridge Dictionary – a structure, consisting of a curved top on two supports), each of the arched side plates comprising a front end (fig. 3, area near wheel item 11) and a rear end (fig. 3, area near wheel item 13); a first pair of hubs (fig. 9 above, item C6) positioned at front ends of the pair of arched side plates; a second pair of hubs (see fig. 9 above, item C6) positioned at rear ends of the pair of arched side plates; a first axle (fig. 9 above, item C3) connecting the pair of arched side plates to the first pair of hubs at the front ends; a second axle (fig. 9 above, item C4) connecting the pair of arched side plates to the second pair of hubs at the rear ends; and a set of spreader bars (fig. 9, items 33, 34, and 35) separating the pair of arched side plates along a length of the pair of arched side plates; a lifting mechanism (figs. 2, item 20); a lifting pad (fig. 2, item 77).  
Tallman does not explicitly state or show first and second pairs of adjustable collars. However, Carter teaches first and second pairs of adjustable collars (fig. 1, shows item 28 of fig. 4 on the front and rear of the device). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to add to the side plates and hubs in Tallman with first and second pairs of adjustable collars as in Carter, because having adjustable collars on all hubs allows for the wheel arrangement to move between the raised and lowered positions to provide stability when the jack is being used since the wheels will be off the ground preventing movement.
Tallman does not explicitly state or show tires in a set of tire-wheel assemblies. However, Ebbenga teaches tires (fig. 3C, item 22) in a set of tire-wheel assemblies (fig. 2, items 54, 22, 58, 60).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the wheels in Tallman with tires in a set of tire-wheel assemblies as in Ebbenga, because having tires in a set of tire-wheel assemblies allows for smoother movement of the jack around versus the use of hard plastic wheels which can become stuck on dirt on the floor.
Regarding Claim 20, Tallman discloses or teaches a handle (fig. 9, item 23).
Allowable Subject Matter
Claims 6, 11, 16, and 19 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  See attached form PTO-892.  
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Timothy Brady whose telephone number is (571) 270-5176.  The examiner can normally be reached on Monday - Friday 9:00am - 5:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joseph J. Hail can be reached on (571) 272-4485.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/TIMOTHY BRADY/Examiner, Art Unit 3723                                                                                                                                            



/JOSEPH J HAIL/Supervisory Patent Examiner, Art Unit 3723